In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Queens County (Hunt, J), dated April 29, 2009, which, upon a fact-finding order of the same court dated March 16, 2009, made after a hearing, finding that the appellant had committed acts which, if committed by an adult, would have constituted the crimes of attempted robbery in the second degree and attempted grand larceny in the fourth degree, adjudged her to be a juvenile delinquent and placed her on probation for a period of 18 months. The appeal from the order of disposition brings up for review the fact-finding order.
Ordered that the order of disposition is affirmed, without costs or disbursements.
Viewing the evidence in the light most favorable to the presentment agency (see Matter of David H., 69 NY2d 792, 793 [1987]; Matter of Davonte B., 44 AD3d 763 [2007]; Matter of Charles S., 41 AD3d 484, 485 [2007]), we find that it was legally sufficient to establish, beyond a reasonable doubt, that the appellant committed acts which, if committed by an adult, would have constituted the crimes of attempted robbery in the second degree (see Penal Law §§ 110.00, 160.10 [1]; Matter of Kenyetta F., 49 AD3d 540, 541 [2008]; Matter of Laquan H., 29 AD3d 582, 582-583 [2006]), and attempted grand larceny in the fourth degree (see Penal Law §§ 110.00, 155.30 [5]; Matter of Michael D., 35 AD3d 227, 228 [2006]; Matter of Nasheem P., 23 AD3d 662 [2005]).
In fulfilling our responsibility to conduct an independent review of the weight of the evidence (see Matter of Hasan C., 59 AD3d 617 [2009]; cf. CPL 470.15 [5]; People v Danielson, 9 NY3d 342, 348 [2007]), we nevertheless accord great deference to the factfinder’s opportunity to view the witnesses, hear the testimony, and observe demeanor (see Matter of Daniel R., 51 AD3d 933, 933-934 [2008]; cf. People v Mateo, 2 NY3d 383, 410 [2004], cert denied 542 US 946 [2004]; People v Bleakley, 69 NY2d 490, 495 [1987]). Upon reviewing the record here, we are satisfied that the findings of fact were not against the weight of the evidence (see Family Ct Act § 342.2 [2]; cf. People v Romero, 7 NY3d 633 [2006]).
The appellant’s remaining contentions are without merit. Prudenti, P.J., Balkin, Leventhal and Austin, JJ., concur.